Citation Nr: 1602407	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony during a hearing before the Board in November 2015.  A transcript has been associated with the claims file.  

In November 2015, the Veteran submitted a waiver of local jurisdiction in regard to a February 2010 private psychiatric evaluation he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board notes that this evidence was already of record and was considered in a June 2010 statement of the case.  As such, the evidence has been accepted for inclusion into the record on appeal and waiver is not necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified during the November 2015 Board hearing that he received relevant VA treatment up until about two months prior to the hearing.  See Board Hearing Transcript (Tr.) at 3.  The claims file includes VA treatment in November and December 2010, although a June 2012 statement of the case lists VA treatment records from November 17, 2010, to May 30, 2012, as evidence considered.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.  
In addition, the Veteran reported during the Board hearing that his current PTSD symptoms had worsened, particularly in the last year, and he described symptoms such as increased nightmares with aggressive or violent behavior in his sleep, panic attacks, depression, and memory impairment.  The increased in such symptoms were not discussed in the June 2015 VA examination report.  As such, the Board finds that a new VA examination is warranted.  

Finally, the Board notes that the issue on appeal was not readjudicated following the June 2015 VA examination in a supplemental statement of the case or rating decision.  As the claim is being remanded, the AOJ will have the opportunity to review all evidence obtained since the June 2012 statement of the case.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created since March 2009, the beginning of the appellate period, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner other than the psychologist who conducted the June 2010 VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  

The virtual claims files, including a copy of this remand, must be reviewed by the examiner and such review should be noted in the examination report or in an addendum.  All testing and evaluation indicated should be conducted and the results of any testing should be reviewed and included prior to completion of the examination reports.  

The examiner should provide the current findings regarding all symptoms associated with the service-connected disability and should opine as to their severity.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his PTSD.

3.  After completion of all requested and necessary development, readjudicate the claim, considering all evidence obtained since the June 2012 statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

